SteRnhagen,
concurring: While I am willing to go along with the 1913 valuation of petitioner’s contract right to compensation at no Jess than the amount claimed, I can not accept the valuation of *1118the patents at $600,000. But, right or wrong, there is no necessity for fixing the precise value of the patents, so long as their value is probably sufficient to support the value claimed for petitioner’s right. The Board should not go beyond the necessity of the case.
McMahon agrees with this opinion.